Case 2:20-cv-02794-SHM-tmp Document 19 Filed 12/10/20 Page 1 of 4                       PageID 140




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE



FEDEX CORPORATION                              )
and SUBSIDIARIES                               )
                                               )
                                               )
          Plaintiff,                           )
                                               )        Case No. 2:20-CV-02794
          v.                                   )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
          Defendant.                           )
______________________________________________ )

                 UNITED STATES’ UNOPPOSED MOTION FOR
         EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

       The United States respectfully requests, pursuant to FRCP 6(b)(1)(a), that the deadline to

respond to plaintiff’s complaint be extended by 46 days, from January 4, 2021, to February 19,

2021. As shown below, good cause exists for the extension sought. Plaintiff’s counsel agrees to

the extension requested.

       1.      This is a federal income tax case. In particular, plaintiff seeks refunds of $145,578

and $89,006,415 for its tax years 2018 and 2019, respectively. Plaintiff filed its complaint on

November 2, 2020, and the summons and complaint were served on the United States Attorney

for the Western District of Tennessee on November 3, 2020. (Dkt. Nos. 1, 13). Accordingly, the

United States’ response is currently due January 4, 2021.

       2.      The 31-page, 108-paragraph complaint includes two counts, one for each tax year.

Each count requests a tax refund and incorporates the preceding allegations in the complaint.

Plaintiff also separately sets forth three other paragraphs of requested relief, each purportedly
Case 2:20-cv-02794-SHM-tmp Document 19 Filed 12/10/20 Page 2 of 4                           PageID 141




seeking a judgment that a Treasury Regulation is invalid under various provisions of the

Administrative Procedures Act. (Dkt. No. 1, pp. 29-31).

       3.      In brief, plaintiff claims that for the years at issue it is entitled to additional

foreign tax credits that would reduce its U.S. tax liability. Plaintiff’s argument centers on its

interpretation of some provisions added to the Tax Code as part of the 2017 Tax Cuts and Jobs

Act, and the validity of a regulation subsequently issued. (See, e.g., Dkt. No. 1, pp. ¶¶ 56-57).

Plaintiff’s also alleges a transaction leading to “distributions” to it, which then purportedly allow

it to claim additional foreign tax credits, under its interpretation of the governing law.

       4.      After receiving notice of the complaint, the United States began the process of

gathering documents and information necessary to respond to the complaint. For example,

counsel for the United States consulted the IRS and requested that the IRS obtain the relevant tax

returns and any relevant files. The IRS has not yet provided those materials to the Department of

Justice. The extension is requested to give the IRS additional time to collect any relevant files,

and to allow counsel for the United States to review those materials and prepare an appropriate

response to the complaint. Additionally, because plaintiff is challenging an existing Treasury

Regulation, both procedurally and substantively, counsel will need to further consult with the

IRS and have its response reviewed by appropriate officials at the Department of Justice and

IRS. The additional time requested will allow us to do that.

       5.      On December 4, 2020, we conferred with plaintiff’s counsel, who stated that

plaintiff does not oppose the extension requested herein.

       (Continued on following page.)




                                                   2
Case 2:20-cv-02794-SHM-tmp Document 19 Filed 12/10/20 Page 3 of 4                PageID 142




       WHEREFORE, the United States respectfully requests that the deadline to respond to the

complaint be extended to February 19, 2021.



       Dated: December 10, 2020                   Respectfully submitted,

                                                  Richard E. Zuckerman
                                                  Principal Deputy Assistant Attorney General

                                                  s/Cory A. Johnson
                                                  Cory A. Johnson
                                                  Ill. Bar No. 6211233
                                                  Senior Litigation Counsel
                                                  Tax Division
                                                  U.S. Department of Justice
                                                  P.O. Box 14198
                                                  Ben Franklin Station
                                                  Washington, D.C. 20044
                                                  202-307-3046 (Johnson)
                                                  Fax: 202-514-9440
                                                  Cory.A.Johnson@usdoj.gov




                                              3
Case 2:20-cv-02794-SHM-tmp Document 19 Filed 12/10/20 Page 4 of 4                      PageID 143




                             CERTIFICATE BY COUNSEL
                         PURSUANT TO LOCAL RULE 7.2(A)(1)(B)

       Pursuant to Local Rule 7.2(A)(1)(B), the undersigned certifies that counsel for the parties

discussed the extension sought in the United States’ Unopposed Motion for Extension of Time to

Respond to Plaintiff’s Complaint on December 4, 2020, by telephone. On behalf of plaintiff,

Joseph B. Judkins, George M. Clarke and Cameron C. Reilly of Baker & McKenzie participated.

On behalf of defendant, Cory A. Johnson, Nishant Kumar and Elizabeth M. Bruce of the United

States Department of Justice, Tax Division, participated. Plaintiff agrees to the extension

requested in this motion.




                                                             s/Cory A. Johnson
                                                             Cory A. Johnson




                                                 4
